DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: see the comments below regarding grammatically awkward/confusing claim language also found in the specification.  Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “meteorological conversion” (claim 8) has no antecedence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 1 it is unclear what “…divide the processes in accordance with their temporal characteristics,” entails.  It is not known what constitutes a “process,” and it is not known how sensors “divide the process.” 
In claim 1, it is unclear what “for aiming that the mentioned result transmitted to the central unit…” connotes.  It is not clear what is involved with the “aiming” procedure.
In claim 4 it is unclear what sending “…a synchronization signal to other sensors, according to which other sensors synchronize the measurement data, and also receives the significant features(s) or its sequence over time from other sensors, transmits the collected data to the central unit,” entails.
In claim 7, while it is understood how one synchronizes to an Recg signal, it is unclear what it means to synchronize to an RR interval.  It is unclear if the applicant is intending to refer to a standard clock signal when referring to a repetitive time period.
In claim 8 it is unclear what constitutes a “structural analysis” or a “meteorological conversion” such that one of ordinary skill in the art can make and/or use the invention.  The term “meteorological conversion” is further not found in the original description and the applicant vaguely alludes to “metrological requirements” that may cause additional mathematical operations to be applied, but does not elaborate any further.  Further, while averaging and integration are known mathematical processes, it is not known how such processes are applied in the context of the present invention, nor has the applicant detailed how various combinations of the recited processes are enacted with “meteorological conversion.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the reference to “the processes” (line 6) lacks antecedent basis.  
Also, the following recitation result is confusing:
…where the significant feature is considered as the result of the processed information of the measured parameters for aiming that the mentioned result transmitted to the central unit is sufficiently processed in the sensor in order not to load the operation of the central unit.


The recitation does not appear to be in proper idiomatic English.  It is also unclear what structure brings about the recited result.
	Claim 2 is confusing.  It is unclear what the recitation “…having its transformer…for independent, autonomous operation,” is intended to convey and is awkwardly worded.  Further, reference to “it’s transformer,” “the electrical signal,” “electrical signal amplifier,” “analog to digital signal converter,” etc., has no antecedence.  It is unclear if the applicant is attempting to positively recite structure.  The examiner will assume it was the applicant’s intent to positively recite this structure when treating the claim on the merits.
	Claim 3 is vauge.  It is not clear what it means to “…generate not only one, but some significant features or sequences over time of significant features after the data processing.”
	Claim 5 is grammatically awkward and thus unclear.
	In claim 6, the allusion to “the Recg” lacks antecedent basis.
	In claim 8 it is unclear what a “meteorological conversion” connotes.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, as best can be understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raj et al. (Raj: Pub. No. 20170244543).
Regarding claim 1, Raj discloses equipment for determining human health, having: a central information processing unit 102/108 for controlling sensors 104, exchanging data with sensors, processing information, providing information in a format suitable for displaying to a human being (pars. 0025, 0028; display in a format suitable for human viewing is inherently required for any health monitoring system); sensors 104 for measuring human and environmental parameters (par. 0025), characterized in that wherein the sensors divide the processes in accordance with their temporal characteristics (see the rejection under §112 above; as best as can be understood, the various pattern recognition processes performed by the sensors is considered to relate to temporal characteristics, par. 0044), synchronize (par. 0006), process data in accordance with rules defined by the central unit (par. 0044), after processing the data, a significant feature and/or sequence of features over time of the parameter is transmitted to the central unit (par. 0044; detection of predefined patterns), where the significant feature is considered as the result of the processed information of the measured parameters for aiming that the mentioned result transmitted to the central unit is sufficiently processed in the sensor in order not to load the operation of the central unit (par. 0044: Raj teaches that processing may occur either at the sensor or at the master hub/computer device).
	Regarding claim 2, Raj teaches that the functionality of the sensors may vary, including independent/autonomous function (pars. 0042-0045; smart sensor) where the sensor units include sensors/transformers for measuring parameter values and outputting electrical signals; data processing; memory; communication modules for receiving information from other devices and sensing; and other elements (e.g., data compressors, filters, etc.) necessary for independent operation. 
	Regarding claim 3, the equipment of Raj, in accordance with rules (received instructions) defined by the central unit (par. 0044), can generate not only one, but “some significant features or sequences over time” of significant features after the data processing (detection of predetermined patterns).
	Regarding claim 4, see pars. 0047 and 0057.
	Regarding claim 5, the master time synchronizing signal sent to all sensors of varying measurement types (see par. 0045) is considered to “equalize the time scales.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, as best can be understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Raj in view of Ramlall (Pat. No. 10,375,659).
	Regarding claim 6, while Raj does not discuss synchronizing in accordance with an Recg signal, such synchronization is old and well known in the medical device arts.  Ramlall, for example, discloses that an Recg (R peak reference) may be used to synchronize bio-signal sensors in a related multi-sensor system (see at least Summary of Invention). As is generally known, such synchronization in systems with multiple sensors allows for accurate data collection and interpretation of results, avoiding potential errors due to latencies such as differences in time stamps (see Ramlall col. 1, Description of Related Art), and the like such as clock rate drift, sampling rates, sensor positioning, etc..  To utilize a common signal such as the Recg as a synchronization signal in the system of Raj would have therefore been considered a matter of obvious design.
	Regarding claim 7, an R peak is considered to be an Recg signal in an RR interval or repetitive time period.
	Regarding claim 8, the pattern recognition discussed in par. 0044 is considered to be at least a “structural analysis.”  The claim as written does not require all parameters to be present in one embodiment, nor all possible combinations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954. The examiner can normally be reached Mondays, alternate Wednesdays, Thursdays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
May 6, 2022